--------------------------------------------------------------------------------

EXHIBIT 10.10


August 27. 2009
 
Mr. Daniel T. Meisenheimer lll
477 Skyline Drive
Orange, CT 06477
 
Dear Dan:
 
On behalf of Seafarer Exploration Corp. (the "Company"). 1 am very pleased to
offer you a position on the Company's Advisory Council.
 
As an Advisor to the Company, you will be invited to attend Advisory Council
meetings, either in person or on the telephone. In addition, your name and
biography may appear on the Company's website and corporate identity materials.
Your service as an Advisor will be subject to the Company's Advisory Council
Terms and Conditions attached hereto as Exhibit A, to which you agree by your
signature below (the "Terms").
 
On behalf of the Company, I am excited about you serving as an Advisor to the
Company and look Forward to your continued input and guidance.
 
Sincerely,
/s/ Kyle Kennedy
Kyle Kennedy
Chief Executive officer

 
 
I agree to and accept the Advisory Council position and agree to be cound by all
the Terms and Conditions as contained in Exhibit A.


/s/ Daniel T. Meisenheimer
 
Daniel T. Meisenheimer
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
ADVISORY COUNCIL TERMS AND CONDITIONS
 
1.
Term. The term ("Term") of this Advisory Council Agreement (the Agreement")
shall commence on September 2009 (the "Effective Date") and be in full force and
effect until September 1", 2010 (the "Termination Date") unless terminated
according to Paragraph 7.

 
2.
Appointment of Advisor. The Company hereby appoints and retains Daniel T.
Meisenheimer III (the "Advisor"), on a non-exclusive basis, during the Term to
serve as a member of its Advisory Council. In providing the Advisory Services,
the Advisor will have an advisory role only and report directly to and take
direction from the Company's Board of Directors (the "Board"). Under no
circumstances will the Advisor perform any functions of the Board.

 
 3.
Advisory Services. The Advisor, as a member of the Advisory Council, shall use
his best efforts to provide the Advisory Services (the "Advisory Services") to
the Board which shall include:

 
 
a.
making recommendations for both the short term and the long term business
strategies to be employed by the Company;

 
 
b.
monitoring and assessing the Company's business and to advise the Board with
respect to an appropriate business strategy on an ongoing basis:,

 
 
c.
commenting on proposed corporate decisions and identifying and evaluating
alternative courses of action;

 
 
d.
making suggestions to strengthen the Company's operations;

 
 
e.
identifying and evaluating external threats and opportunities to the Company;

 
 
f.
evaluating and making ongoing recommendations to the Board with respect to the
Company's business; and

 
g. providing such other advisory or consulting services as may be appropriate
from time to time.
 
 4.
Consideration. In consideration of the performance of the Advisory Services, the
Company agrees to issue 1,200,000 shares of its restricted common stock (the
"Shares") to the Advisor. The Shares will vest at a rate of 100,000 per month
during the Term. In the event that this Agreement is terminated for any reason
prior to the Termination Date, then the Advisor agrees to return to the Company
for cancellation any portion of the Shares that have not vested. The Shares will
be issued upon the execution of this Agreement.

 
5.
Disclosures of Advisor. During the Term, the Advisor shall:

 
 
a.
disclose to the Company all of his interests in any transaction or agreement
contemplated by the Company or any matter which may taint the Advisor's
objectivity when performing his role as an Advisor hereunder;

 
 
b.
inform the Company of any business opportunities made available to the Advisor
as a result of the Advisor's involvement with the Company or otherwise through
the performance of the Advisory Services; and

 

 
c.
not serve as an advisor, or consent to an appointment as a member of the board
of directors or management team or provide consulting services to any company
which competes, directly or indirectly, with the Company.

 
6.
Expenses. The Company shall reimburse the Advisor for all approved reasonable
out-of-pocket expenses incurred in connection with the performance of the
Advisory Services. Out-of-pocket expenses may include travel (including meals,
gas, mileage, and lodging), presentation materials, miscellaneous fees, etc. The
Company must approve all reimbursable expenses in advance in writing.


 
 

--------------------------------------------------------------------------------

 



 
 
 
7.
Termination. Advisor's service on the Advisory Council may be terminated by
either party for any reason upon written notice to the other party.

 
8.
Independent Contractor. Advisor's relationship with the Company will be that of
an independent contractor and not that of an employee. Advisor will have no
authority to enter into contracts that bind the Company or create obligations on
the part of the Company without the prior written authorization of the Company.

 
9.
Non-disclosure of Confidential Information.

 

 
a.
Agreement Not to Disclose. Advisor agrees not to use any Confidential
Information (as defined below) disclosed to Advisor by the Company for Advisor's
own use or for any purpose other than to carry out discussions concerning, and
the undertaking of, the Advisory Services. Advisor shall not disclose or permit
disclosure of any Confidential information of the Company to third parties other
than other members of the Company's Advisory Council. Advisor agrees to take all
reasonable measures to protect the secrecy of and avoid disclosure or use of
Confidential Information of the Company in order to prevent it from falling into
the public domain or the possession of persons other than those persons
authorized under this Agreement to have any such information. Advisor further
agrees to notify the Company in writing of any actual or suspected misuse,
misappropriation or unauthorized disclosure of the Company's Confidential
Information which may come to Advisor's attention.

 

 
b.
Definition of Confidential information. "Confidential Information" means any
information, technical data or know-how (whether disclosed before or after the
date of this Agreement), including, but not limited to, information relating to
business and product or service plans, financial projections, customer lists,
business forecasts, sales and merchandising, human resources, shipwreck maps,
patents, patent applications, computer object or source code, research,
inventions, processes, designs, drawings, engineering, marketing or finance to
be confidential or proprietary or which information would, under the
circumstances, appear to a reasonable person to he confidential or proprietary.
Confidential Information does not include information. technical data or
know-how which: (i) is in the possession of Advisor at the time of disclosure,
as shown by Advisor's files and records immediately prior to the time of
disclosure; or (ii) becomes part of the public knowledge or literature, not as a
direct or indirect result of any improper inaction or action of Advisor.

 
 
c.
Exceptions. Notwithstanding the above, Advisor shall not have liability to the
Company with regard to any Confidential Information of the Company which Advisor
can prove (i) is disclosed with the prior written approval of the Company, or
(ii) is disclosed pursuant to the order or requirement of a court,
administrative agency, or other governmental body: provided, however, that
Advisor shall provide prompt notice of such court order or requirement to the
Company to enable the Company to seek a protective order or otherwise prevent or
restrict such disclosure.

 
 
d.
The Advisor specifically acknowledges that the Company is a publicly traded
company whose shares are traded on the Over-the-Counter Bulletin Board under the
ticker symbol SFRX. The Advisor has received or may receive in the future
material non public information from the Company. In terms of receiving material
non public information from the Company, the Advisor is subject to Regulation FD
and all securities laws applicable to insider trading. Moreover, the Advisor
agrees that he will hold in strict confidence and not disclose to any third
party any material non public information of the Company except as approved in
writing by the CEO. The Advisor further agrees that he will use any material non
public information that he receives from the Company for lawful purposes only.

 
10.
No Rights Granted. Nothing in this Agreement shall be construed as granting any
rights under any patent, copyright or other intellectual property right of the
Company, nor shall this Agreement grant Advisor any rights in or to the
Company's Confidential Information, except the limited right to use the
Confidential Information in connection with the Advisory Services.


 
 

--------------------------------------------------------------------------------

 



 
11.
No Liability for Acts of the Company. The Advisor shall not be liable for any
act of the Company or any of its directors, officers, consultants or employees.

 
12.
Assignment of Inventions. To the extent that, in the course of performing the
Services, Advisor jointly or solely conceives, develops, or reduces to practice
any inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws. Advisor hereby agrees to assign all rights, titles
and interest to such inventions to the Company.

 
13.
No Waiver. A waiver by either party of any breach of this Agreement by the other
party shall not be construed as a waiver of any such subsequent breach by such
party of the same or any other provisions of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that Party of the
right thereafter to insist upon adherence to that term of any other term of this
Agreement.

 
14.
Partial invalidity. If any portion of this Agreement shall be held invalid or
void, the remainder of this Agreement shall not be affected but such portion
shall be deemed modified to the extent necessary to render such provision
enforceable under the law, and this Agreement shall remain valid and enforceable
as so modified. In the event that the provision may not be modified in such a
way as to make it enforceable, the Agreement shall be construed as if the
portion so invalidated was not part of this Agreement.

 
15.
Governing Law. This Agreement shall be construed under and governed by the laws
of the State of Florida without giving effect to the principles of conflict of
laws. Both parties agree that the sole venue for litigation of any dispute
arising under this agreement will be in Hillsborough County, Tampa, Florida.

 
16.
Advice of Counsel. Each Party Acknowledges that, in executing this Agreement,
such Party has had the opportunity to seek the advice of independent legal
counsel, and has read and understood all of the terms and provisions of this
Agreement. This Agreement shall not be construed against any Party by reason of
the drafting or preparation hereof.

 
17.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes and cancels any
prior communications, representations, understandings, and agreements, whether
verbal or in writing, between the parties. No modifications of or changes to
this Agreement shall be binding, nor can any of its provisions be waived, unless
agreed to in writing by the parties.


--------------------------------------------------------------------------------